OPINION AND DECREE
*363OPINION OF THE COURT
MORROW, Chief Judge.
Kisi filed his application with the Registrar of Titles to be registered as the holder of the matai name Tufono of Fagatogo. Pito Tufono filed an objection to the proposed registration within the statutory period for filing objections and became a candidate for the title. Hence this litigation. See Sections 931 and 932 of the A. S. Code.
Section 926 of the Code as amended, prescribes the qualifications for holding a matai title. The evidence showed that each of the candidates possesses the required qualifications and is, therefore, eligible to be registered as the holder of a matai name or title.
Section 933 of the A. S. Code prescribes the law which the Court shall follow in making its determination as to which of opposing eligible candidates for a matai name shall be registered as its holder. It reads as follows:
“Consideration Given by Court: In the trial of matai name cases, the High Court shall be guided by the following in the priority listed:
(a) The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise the male descendant shall prevail;
(b) The wish of the majority or plurality of those members of the family related by blood to the title;
(c) The foreefulness, character, personality, and capacity for leadership of the candidate;
(d) The value of the holder of the matai name to the government of American Samoa.”
With respect to the issue of hereditary right, the uncontradicted testimony shows that Kisi is the grandson of Tufono Ma’iva’iva and that Pito is the son of Tufono Seilusi, the last holder of the title. Kisi has % Tufono blood in his veins while Pito has % Tufono blood in his veins. It follows that Pito Tufono prevails over Kisi on the issue of hereditary right, and we so find.
*364Each of the candidates filed a petition with the Court purporting to be signed by those blood-members of the Tufono Family favoring his candidacy. There were 91 signatures on Kisi’s petition and 49 on Pito’s. After the death of the former matai a family meeting was held for the purpose of selecting a new matai for the family. Kisi was the choice of the meeting. While there was some contradiction in the testimony as to who, among the signers, on the petitions were blood-members, we are satisfied that the evidence preponderates in favor of the view that a majority of the blood-members of the Family wish Kisi to be the matai. Accordingly, we find that Kisi prevails over Pito on the issue of the wish of the majority or plurality of the family.
Kisi is 58 years of age. He completed 5 grades in the old Poyer School. There were only 6 grades taught in the school at the time. He speaks English quite well. After leaving school, he worked for the U.S. Navy stacking supplies at G.S.K. for about a year and a half. He then became a carpenter’s apprentice and in due course a qualified carpenter. He worked as a carpenter for the Department of Public Works for many years. He is now a tracer at Aua, being manager of the G.H.C. Reid & Co.’s branch store at Aua. Kisi has plantations on which he works. He rendered service to the Tufono title for many years preceding the death of the last Tufono about 9 or 10 years ago. Since the death of that Tufono he has provided the monotaga for the Tufono Family, the title being vacant. Kisi earns $67 a month as a store manager. In addition, he receives financial aid from a number of his aiga.
Pito is 50 years old. He completed 8 grades in school. He speaks English well. After leaving school, he worked as a laborer for the Public Works Department for two years. He later became a foreman in G.S.K. and held that position for about 7 years. Since 1946 he has worked from time to *365time as a stevedore. He spends part of his time making cement blocks for use in the construction of buildings. He has plantations and grows pigs and chickens, some of which he sells. In addition to his earnings as a stevedore and cement block maker, and receipts from the sale of an occasional pig and a few chickens, Pito receives money, as gifts, from numerous aiga. During the course of the hearing, the judges had an excellent opportunity to observe the personalities of Kisi and Pito Tufono. It is our conclusion from the evidence and our observation of the two men during the hearing that Kisi prevails over Pito Tufono on the issue of forcefulness, character, personality, and capacity for leadership, and we so find.
We shall next consider the 4th issue. The value of a matai to the Government, generally speaking, depends primarily upon his ability to handle the affairs of his family well. And this ability in turn depends basically upon his forcefulness, character, personality and capacity for leadership. We have said this many times before in deciding matai name cases. See Faamalolo et al. v. Liligo Letuli, No. 35-1956 (H.C. of Am. S.); I. Malaga et al. v. Mase Molioo, No. 4-1957 (H.C. of Am. S.); Soonapu v. Salapu, No. 3-1958 (H.C. of Am. S.). The very fact that Kisi has provided the monotaga for the Tufono Family for the last 9 or 10 years while the title has been vacant indicates to us that he is looked to by the Family as its leader. It also indicates a sense of responsibility for the Family on the part of Kisi. We do not overlook the fact that Pito has been living in his wife’s family in Fagaalu for the last 10 years — away from his own family in Fagatogo — and that he has not helped provide the monotaga for the Family. We have already found that Kisi outranks Pito with respect to the issue of forcefulness, character, personality and capacity for leadership. It is our conclusion from the evidence that Kisi prevails over Pito on the issue of value of the holder of the *366matai name to the Government of American Samoa, and we so find.
Since we have found that Kisi prevails over Pito on the 2nd, 3rd, and 4th issues, while Pito prevails over Kisi on the 1st issue only, it follows that Kisi should be registered as the holder of the matai name Tufono.
DECREE
Accordingly it is ORDERED, ADJUDGED and DECREED that Kisi shall be registered as the holder of the matai name Tufono attached to the village of Fagatogo.
Costs in the sum of $25.00 are hereby assessed against Pito Tufono, the same to be paid within 30 days.